                        1      Cheryl L. O’Connor
                               Nevada Bar No. 14745
                        2      JONES DAY
                               3161 Michelson Drive, Suite 800
                        3      Irvine, CA 92612.4408
                               Telephone:    (949) 851-3939
                        4      Facsimile:    (949) 553-7539
                               coconnor@jonesday.com
                        5
                                Jennifer L. Braster
                        6       Nevada Bar No. 9982
                                Andrew J. Sharples
                        7       Nevada Bar No. 12866
                                NAYLOR & BRASTER
                        8       1050 Indigo Drive, Suite 200
                                Las Vegas, NV 89145
                        9       (T) (702) 420-7000
                                (F) (702) 420-7001
                      10        jbraster@nblawnv.com
                                asharples@nblawnv.com
                      11
                                Attorneys for Defendant
                      12        Experian Information Solutions, Inc.
                      13                                  UNITED STATES DISTRICT COURT

                      14                                         DISTRICT OF NEVADA

                      15

                      16        STEPHANIE WOODWARD,                             Case No. 2:19-cv-00019-APG-CWH

                      17                          Plaintiff,                    STIPULATION AND ORDER TO EXTEND
                                                                                TIME FOR EXPERIAN INFORMATION
                      18               v.                                       SOLUTIONS, INC. TO FILE REPLY IN
                      19        EQUIFAX INFORMATION SERVICES,                   SUPPORT OF MOTION TO DISMISS [ECF
                                LLC; EXPERIAN INFORMATION                       NO. 36]
                      20        SOLUTIONS, INC.; TRANSUNION, LLC;
                                WELLS FARGO HOME MORTGAGE,                      [FIRST REQUEST]
                      21
                                                  Defendants.                   Complaint filed: January 3, 2019
                      22                                                        FAC filed: March 12, 2019
                      23

                      24              Defendant Experian Information Solutions, Inc. (“Experian”) and Plaintiff Stephanie
                      25       Woodward (“Plaintiff”), by and through their counsel of record, hereby submit this stipulation to
                      26       extend time for Experian to file its reply in support of its motion to dismiss filed on March 26,
                      27       2019 (ECF No. 36) pursuant to LR IA 6-1.
                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                         1             Plaintiff filed her First Amended Complaint on March 12, 2019. (ECF No. 30). Experian
                         2      filed its motion to dismiss on March 26, 2019. (ECF No. 36). Plaintiff filed her opposition to
                         3      Experian’s motion to dismiss on April 8, 2019. (ECF No. 42). Currently, Experian’s reply in
                         4      support of its motion to dismiss is due April 15, 2019. Plaintiff and Experian stipulate and agree
                         5      that Experian shall have a one-week extension or until April 22, 2019, to file its reply in support
                         6      of its motion to dismiss.
                         7             This is Experian’s first request for an extension of time to file its reply in support of its
                         8      motion to dismiss and is not intended to cause any delay or prejudice to any party, but rather to
                         9      allow Experian time to respond to the arguments set forth in Plaintiff’s opposition and taking into
                      10        account several other filings that Experian has due around this time in this District.
                      11               DATED this 10th day of April 2019.
                      12

                      13       KNEPPER & CLARK LLC                               NAYLOR & BRASTER

                      14

                      15       By: /s/ Miles N. Clark                            By: /s/ Jennifer L. Braster
                                   Matthew I. Knepper (NBN 12796)                    Jennifer L. Braster
                      16           Miles N. Clark (NBN 13848)                        Nevada Bar No. 9982
                                   10040 W. Cheyenne Ave., Suite 170-109             Andrew J. Sharples
                      17           Las Vegas, NV 89129                               Nevada Bar No. 12866
                                                                                     1050 Indigo Drive, Suite 200
                      18           David H. Krieger (NBN 9086)                       Las Vegas, NV 89145
                                   HAINES & KRIEGER
                      19           8985 S. Eastern Avenue, Suite 350                    Cheryl L. O’Connor
                                  Las Vegas, NV 89123                                   Nevada Bar No. 14745
                      20                                                                JONES DAY
                                  Attorneys for Plaintiff Stephanie Woodward            3161 Michelson Drive, Suite 800
                      21                                                                Irvine, CA 92612-4408

                      22                                                         Attorneys for Defendant
                                                                                 Experian Information Solutions, Inc.
                      23

                      24         IT IS SO ORDERED.
                                Dated: April
                                Dated this __10,
                                             day2019.
                                                 of April, 2019.
                      25
                                                                                   UNITED STATES DISTRICT JUDGE
                      26

                      27

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW                                                           2 of 2
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
